Title: To George Washington from Thomas Newton, Jr., 21 December 1774
From: Newton, Thomas Jr.
To: Washington, George



Sir
Norfolk Decr 21 1774.

I Received yours & am extreemly sorry for the disapointment at the meeting in October. I was not wanting in my endeavors to collect the whole that was due to you, but such was the scarcity of Cash that it cou’d not be got & beleive in generall the worst payments that ever were known was made at that meeting.
I will use my utmost endeavors to get your money by the meeting of the Assembly, tho. I have little hopes of doing it before the Aprill Court. The biscuit I am afraid I shall never be able to render you a satisfactory acct of. Mr Balfour refused it & I was obliged to get rid of it as I cou’d, but must defer the perticulars relating to it untill I have the pleasure of seeing you & can only say that I have done for you as I should have done for myself & can assure you that that biscuit has given me more uneassiness than every disapointment I ever met with in my whole trade. Flour sells here at 2d. superfine & 15/ Common payable in Aprill & June, tho. (as you have expeirienced) we are often disapointed when the day of payment comes, therefore shall leave it altogether to yourself to choose whether you’l send any or not, if you should send any, I will do as well for you as lies in my power. I shall take due care of Mr Custis wine when it comes to hand. I have in my care Mr Custis desk & book case which I will send by the first oppertunity. Capt. Curtis of your Brig. call’d here to get seamen & an anchor which I supply’d him with amount £20.2. to your debit. he desired me to inform you that his vessell was no worse than when he wrote you & that he should imediately proceed to sea. The two Seamen run away from him in Potomack, Jno. Young & Robt Scott he imagin’d had return’d to Alexa. & was in hopes you’d make an example of them. I am Yr Hble Servt

Thos Newton Junr

